119 U.S. 286 (1886)
SCHMIDT
v.
COBB.
Supreme Court of United States.
Submitted October 12, 1886.
Decided October 25, 1886.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF IOWA.
*295 Mr. S.P. Adams, Mr. Jed Lake, and Mr. M.H. Beach for the motion.
Mr. H.B. Fouke opposing.
MR. CHIEF JUSTICE WAITE announced that the decree below was
Affirmed by a Divided Court.
*296 O'Malley v. Farley. Appeal from the Circuit Court of the United States for the Northern District of Iowa. This cause was submitted with Schmidt v. Cobb, by the same counsel. It involved the same principles, and, like that case, was
Affirmed by a Divided Court.